In re Darrell Gabriel, Jr.; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of Vermilion, 15th Judicial District Court Div. C, No. 54222; to the Court of Appeal, Third Circuit, No. KW 15-00442.
Granted. The Court of Appeal erred in considering the State’s writ application which was filed without including documentation of the return date and any extensions thereof. See Uniform Rules of the Louisiana Courts of Appeal Rule 4-3. Accordingly, we reverse and vacate the judgment of the Court of Appeal, and reinstate the judgment of the District Court, which found the prior deposition testimony of Dewaun Papillion inadmissible.
HUGHES, J., would deny.